05/19/2020



                                                                                             Case Number: DA 20-0044




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0044

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                                 GRANT OF EXTENSION

JOSEPH RICHARD POLAK II,

            Defendant and Appellant.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension oftime
until June 17, 2020, to prepare, file, and serve the Appellant's brief.

DATED this May 19, 2020



                                                                       owen Greenwood
                                                                      Clerk ofthe Supreme Court




c:     Ann Marie McKittrick, Ed E. Zink, Timothy Charles Fox, Scott D. Twito, Chad M. Wright




           PO BOX 203003•HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705